Exhibit 10.15
Sublease


1.
PARTIES.




 
This Sublease, dated May 31, 2006 is made between MJ Research Company, Inc.
(Sublessor"), and Hana Biosciences, Inc. ("Sublessee").



2.
MASTER LEASE.



Sublessor is the lessee under a written lease dated November 3, 1999 wherein
Mountain Cove Tech Center LLC ("Lessor) leased to Sublessor the real property
located in the City of South San Francisco, County of San Mateo, State of
California, described as7000 Shoreline Court. ("Master Premises"). Said lease
has been amended by the following amendments: see Amendment to Lease dated
October 1, 2004, by and between Mountain Cove Tech. Center LLC and MJ Research
Incorporated; said lease and amendments are herein collectively referred to as
the "Master Lease" and are attached hereto as Exhibit "A."
 
3.
PREMISES.



Sublessor hereby subleases to Sublessee on the terms and conditions set forth in
this Sublease the following portion of the Master Premises ("Premises"): a
portion of the third floor of 7000 Shoreline Court, South San Francisco,
California 94080, consisting of 18,788 square feet, and shown in more detail on
Exhibit A, attached hereto and incorporated herein by this reference.


4.
WARRANTY BY SUBLESSOR.



Sublessor warrants and represents to Sublessee that the Master Lease has not
been amended or modified except as expressly set forth herein; that Sublessor is
not now, and as of the commencement of the Term hereof will not be, in default
or breach of any of the provisions of the Master Lease; that Sublessor has no
knowledge of any claim by Lessor that Sublessor is in default or breach of any
of the provisions of the Master Lease. 


5.
TERM.



The Term of this Sublease shall commence on the later to occur of: (i) the date
that Sublessor delivers possession of the Premises to Sublessee together with
Lessor’s consent to this Sublease; or (ii) June 1, 2006 ("Commencement Date")
and this Sublease shall terminate thirty-six months after June 1, 2006
(“Termination Date"), unless otherwise sooner terminated in accordance with the
provisions of this Sublease. In the event the Term commences on a date other
than June 1, 2006, Sublessor and Sublessee shall execute a memorandum setting
forth the actual date of commencement of the Term. Possession of the Premises
("Possession") shall be delivered to Sublessee upon full execution of, and
consent to this Sublease. If for any reason Sublessor does not deliver
Possession to Sublessee before June 1, 2006, Sublessor shall not be subject to
any liability for such failure, the Termination Date shall not be extended by
the delay, and the validity of this Sublease shall not be impaired.
Notwithstanding the foregoing, if Sublessor has not delivered Possession to
Sublessee within thirty (30) days after June 1, 2006, then at any time
thereafter and before delivery of Possession, Sublessee may give written notice
to Sublessor of Sublessee's intention to cancel this Sublease. Said notice shall
set forth an effective date for such cancellation which shall be at least ten
(10) days after delivery of said notice to Sublessor. If Sublessor delivers
Possession to Sublessee on or before such effective date, this Sublease shall
remain in full force and effect. If Sublessor fails to deliver Possession to
Sublessee on or before such effective date, this Sublease shall be cancelled, in
which case this Sublease shall thereafter be of no further force or effect, and
Sublessor shall have no further liability to Sublessee on account of such delay
or cancellation.




--------------------------------------------------------------------------------



6.
RENT.



6.1 Minimum Rent. Commencing on the Commencement Date, Sublessee shall pay to
Sublessor as minimum rent, without deduction, setoff, notice, or demand, at such
place as Sublessor shall designate from time to time by notice to Sublessee, the
sum of $2.50 Fully Serviced per square foot per month for months 1-12; $2.60
Fully Serviced per square foot per month for months 13 -24; and $2.70 Fully
Serviced per square foot per month for months 25-36 (or the sum of Forty Six
Thousand Nine Hundred Seventy Dollars; Forty -Eight Thousand Eight Hundred Forty
Eight Dollars and Eighty Cents and Fifty Thousand Seven Hundred Twenty Seven
Dollars and Sixty Cents, respectively ($46,970.00; $48,848.80 & $50,727.60,
respectively)) per month, in advance on the first day of each month of the Term.
Sublessee shall pay to Sublessor upon execution of this Sublease the sum of
Forty-Six Thousand Nine Hundred Seventy Dollars ($46,970.00) as rent for the
first month of the lease term; provided, that if the Term begins on a day after
the first day of the first month, rent for the first month shall be prorated on
a per diem basis. If the Term ends on a day other than the last day of a month,
the rent for the partial month shall be prorated on a per diem basis. Additional
provisions:  


6.2 Operating Costs. See Amendment to Sublease Agreement


7.
SECURITY DEPOSIT.



Sublessee shall deposit with Sublessor upon execution of this Sublease the sum
of One Hundred Twenty Five Thousand Dollars ($125,000.00) as security for
Sublessee’s faithful performance of Sublessee’s obligations hereunder ("Security
Deposit"). If Sublessee falls to pay rent or other charges when due under this
Sublease, or fails to perform any of its other obligations hereunder, Sublessor
may use or apply all or any portion of the Security Deposit for the payment of
any rent or other amount then due hereunder and unpaid, for the payment of any
other sum for which Sublessor may become obligated by reason of Sublessee's
default or breach, or for any loss or damage sustained by Sublessor as a result
of Sublessee's default or breach. If Sublessor so uses any portion of the
Security Deposit, Sublessee shall, within ten (10) days after written demand by
Sublessor, restore the Security Deposit to the full amount originally deposited,
and Sublessee's failure to do so shall constitute a default under this Sublease.
Sublessor shall not be required to keep the Security Deposit separate from its
general accounts, and shall have no obligation or liability for payment of
interest on the Security Deposit. In the event Sublessor assigns its interest in
this Sublease, Sublessor shall deliver to its assignee so much of the Security
Deposit as is then held by Sublessor. Within ten (10) days after the Term has
expired, or Sublessee has vacated the Premises, or any final adjustment pursuant
to Subsection 6.2 hereof has been made, whichever shall last occur, and provided
Sublessee is not then in default of any of its obligations hereunder, the
Security Deposit, or so much thereof as had not theretofore been applied by
Sublessor, shall be returned to Sublessee or to the last assignee, if any, of
Sublessee’s interest hereunder.


8.
USE OF PREMISES.



The Premises shall be used and occupied only for general office
andadministrative uses and for no other use or purpose; provided, however, that
subject to the terms of the Master Lease, in no event shall Sublessee be
required to continuously occupy the Premises or to continuously operate its
business at the Premises,.


9.
ASSIGNMENT AND SUBLETTING.



Sublessee shall not assign this Sublease or further sublet all or any part of
the Premises without the prior written consent of Sublessor (and the consent of
Lessor, if such is required under the terms of the Master Lease), which consent
from Sublessor shall not be unreasonably withheld, conditioned or delayed.


In no event shall the public sale of stock in Sublessee or its parent or
subsidiaries be deemed to constitute a transfer of this Lease.  



2

--------------------------------------------------------------------------------



10.
OTHER PROVISIONS OF SUBLEASE.



Except to the extent expressly provided for in this Sublease (and any
Amendments) to the contrary (e.g., Term, Commencement Date, size of Premises,
Rent, etc.) and only to the extent that such terms and conditions reasonably
apply to the Sublessee and the Premises, all applicable terms and conditions of
the Master Lease are incorporated into and made a part of this Sublease as if
Sublessor were the lessor thereunder, Sublessee the lessee thereunder, and the
Premises the Master Premises.
Sublessee assumes and agrees to perform the lessee's obligations under the
Master Lease during the Term to the extent that such obligations are applicable
to the Premises, except that the obligation to pay rent to Lessor under the
Master Lease shall be considered performed by Sublessee to the extent and in the
amount rent is paid to Sublessor in accordance with Section 6 of this Sublease.
Sublessee shall not commit or suffer any act or omission that will violate any
of the provisions of the Master Lease. Sublessor shall exercise due diligence in
attempting to cause Lessor to perform its obligations under the Master Lease for
the benefit of Sublessee. If the Master Lease terminates, this Sublease shall
terminate and the parties shall be relieved of any further liability or
obligation under this Sublease, provided however, that if the Master Lease
terminates as a result of a default or breach by Sublessor or Sublessee under
this Sublease and/or the Master Lease, then the defaulting party shall be liable
to the nondefaulting party for the damage suffered as a result of such
termination. Notwithstanding the foregoing, if the Master Lease gives Sublessor
the right to terminate the Master Lease in the event of the partial or total
damage, destruction, or condemnation of the Master Premises or the building or
project of which the Master Premises are a part, the exercise of such right by
Sublessor shall not constitute a default or breach hereunder. THE PARTIES AGREE
THAT IN NO EVENT SHALL EITHER PARTY BE LIABLE UNDER THIS AGREEMENT FOR ANY
SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR CONSEQUENTIAL DAMAGES (INCLUDING ANY
LOST PROFIT, REVENUE, BUSINESS OR OTHERWISE); REGARDLESS OF THE THEORY OF
RECOVERY, WHETHER ALLEGED AS A BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE
AND STRICT LIABILITY), UNJUST ENRICHMENT OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR BASED ON THE FAILURE OF THE
ESSENTIAL PURPOSE OF ANY REMEDY.


11.
ATTORNEYS’ FEES.



If Sublessor, Sublessee, or Broker shall commence an action against the other
arising out of or in connection with this Sublease, the prevailing party shall
be entitled to recover its costs of suit and reasonable attorney's fees.


12.
AGENCY DISCLOSURE:



Sublessor and Sublessee each warrant that they have dealt with no other real
estate broker in connection with this transaction except: CB RICHARD ELLIS,
INC., who represents Sublessee, and CB RICHARD ELLIS, INC. who represents
Sublessor. In the event CB RICHARD ELLIS, INC., represents both Sublessor and
Sublessee, Sublessor and Sublessee hereby confirm that they were timely advised
of the dual representation and that they consent to the same, and that they do
not expect said broker to disclose to either of them the confidential
information of the other party.


13.
COMMISSION:



Per a separate agreement.



14.
NOTICES: 



All notices and demands which may or are to be required or permitted to be given
by either party on the other hereunder shall be In writing. All notices and
demands by the Sublessor to Sublessee shall be sent by United States Mail,
postage prepaid, or by a nationally recognized overnight courier service (e.g.,
FedEx), addressed to the Sublessee at the Premises, and to the address herein
below, or to such other place as Sublessee may from time to time designate in a
notice to the Sublessor. All notices and demands by the Sublessee to Sublessor
shall be sent by United States Mail, postage prepaid, or by a nationally
recognized overnight courier service (e.g., FedEx), addressed to the Sublessor
at the address set forth herein, and to such other person or place as the
Sublessor may from time to time designate in a notice to the Sublessee.

3

--------------------------------------------------------------------------------





To Sublessor: MJ Research Company, Inc., 1000 Alfred Nobel Drive, Hercules,
California 94547, Attention, Office of the General Counsel / copy to Director of
Real Estate


To Sublessee:
Copies of all notices to Sublessee should be directed to Hana Biosciences, Inc.
at 7000 Shoreline Court, South San Francisco, CA 94080, attention John
Iparraguirre.


15.
CONSENT BY LESSOR.



THIS SUBLEASE SHALL BE OF NO FORCE OR EFFECT UNLESS CONSENTED TO BY LESSOR
WITHIN 10 DAYS AFTER EXECUTION HEREOF, IF SUCH CONSENT IS REQUIRED UNDER THE
TERMS OF THE MASTER LEASE.


16.
COMPLIANCE.



The parties hereto agree to comply with all applicable federal, state and local
laws, regulations, codes, ordinances and administrative orders having
jurisdiction over the parties, property or the subject matter of this Agreement,
including, but not limited to, the 1964 Civil Rights Act and all amendments
thereto, the Foreign Investment In Real Property Tax Act, the Comprehensive
Environmental Response Compensation and Liability Act, and The Americans With
Disabilities Act.




Sublessor: MJ Research Company, Inc.
Sublessee: Hana Biosciences, Inc.
   
By: /s/ Walker                                                              
By: /s/ John P. Iparraguirre
   
Title: Vice President                                                    
Title:
   
 
By:
   
 
Title:
   
Date: 6/7/06                                                                  
Date:








4

--------------------------------------------------------------------------------



Amendment to Sublease Agreement


This is an Amendment to the Sublease Agreement (“Sublease”) dated May 31st, 2006
between MJ Research Company, Inc. (“Sublessor”) and Hana Biosciences, Inc.
(“Sublessee”) for the real property described as that portion of 7000 Shoreline
Court, South San Francisco, California described in further detail in the
Sublease (“Premises”).


Sublessor and Sublessee hereby agree to amend the Sublease as follows:


1.  FULL SERVICE SUBLEASE Property tax, insurance, common area maintenance
(CAM’s) and utilities are included within the Rent set forth in Section 6 of the
Sublease. Sublease shall only be responsible for its Pro-Rata Share (as defined
below) of Sublessor’s operating expense (that is, the foregoing expenses as well
as other “Operating Expenses” as defined in the Master Lease) increases above a
2006 base year. Sublessee’s Pro-Rata Share is a fraction, the numerator of which
is the rentable area of the Premises (averaged for that Lease Year), which is
currently 28,820 square feet. Such additional rent shall be payable as and when
such operating expenses are payable by Sublessor; provided, however, that
Sublessor shall be obligated to provided, fifteenth (15) days prior notice of
its due date.


2.  CONFIRMATION OF TERMINATION DATE Sublessee shall have a one-time right to
confirm the Termination Date as set forth in Section 5 of the Sublease. Said
right shall be exercisable at any time on or before the end of the twenty forth
(24th) month of the Term. In the event Sublessee exercises said confirmation of
the Termination Date, the sublease term shall terminate on May 31, 2009. If
Sublessee doe not exercise its confirmation of the Termination Date, Sublessee
shall have no further right to terminate and the Sublease Term shall be extended
for the remainder of the Master Lease term. Said Term shall be an additional
twenty two (22) months, terminating March 31, 2011. The rental rate for the
additional term shall be:
 
Months
RSF/Month/Full Service
37-48:
$2.80 Fully Serviced
49-58:
$2.90 Fully Serviced


3.  CONDITION OF PREMISES
Sublessor shall deliver the Premises in its existing condition.


4.  OFFICE FURNISHINGS Sublessee, at no additional cost, shall have the use for
the Term but not the ownership of any currently in-place office furnishings
excluding the desk/task chairs. Sublessor makes no representations or warranties
on the condition of such furnishings and Sublessee hereby accepts said
furnishings in as-is condition.


5.  DEMISING OF THE PREMISES Sublessor’s obligations pursuant to this paragraph
are subject to and contingent upon the cost feasibility (in Sublessor’s sole
discretion) of the demising of the Premises. Sublessor shall not be obligated to
demise (separate by wall, etc.) the Premises from the remainder of the Master
Premises unless and until the remained of the Master Premises on the third floor
is subleased to another tenant(s). Demising, if required, shall be at the sole
cost and responsibility of the Sublessor and completed per governmental codes. A
proposed demising plan shall be attached to the Sublease upon completion of such
plan and Sublease agrees to accept said plan and any modifications of its
Premises required to provide exits and corridors per governmental codes.


Notwithstanding the foregoing, if Sublessor elects not to erect such demising
walls, Sublessee’s square footage shall not be modified from that defined in the
Sublease. If Sublessor elects to erect such demising walls, (i) such walls shall
be erected in a good and workmanlike manner, (ii) done in such a manner as to
reduce any unreasonable interference to Sublessee’s business, (ii) they shall be
erected, taped, sanded and painted to match the adjacent walls within
Sublessee’s Premises, (iv) if there is any reduction in the size of the
Premises, then Sublessee’s pro rata share will be reduced accordingly (however,
Sublessee’s pro rata portion of common area will increase commensurately) or (v)
if there is an increase in the size of the Premises, Sublessee’s Pro-Rata Share
will not be adjusted upward.



Amendment to Sublease Agreement


6.  BUILDING EXERCISE FACILITY Sublessee will pay Lessor directly for the use of
the exercise facility. The exercise facility cost is $5.00 per participating
employee per month (or such other amount as may be imposed by Lessor). The
parties agree that Sublessor shall not be responsible for any such payments.


7.  SIGNAGE: Sublessee shall have signage rights provided to Sublessor as
provided for under the Master Lease.


Except as expressly set forth in this Amendment, the Sublease shall remain in
full force and effect.




Sublessor:    MJ Research Company, Inc.
 
Sublessee:    Hana Biosciences
     
By: /s/ L. Walker
 
By: /s/ John P. Iparraguirre
     
Title:    Vice President
 
Title:
         
By:
         
Title:
     
Address:      590 Lincoln St
 
Address:
          Waltham MA 02451
   
 
 
 
     
Telephone:
 
Telephone:


--------------------------------------------------------------------------------

